DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2022 has been entered.


Applicant’s amendment and response filed on 08/16/2022 has been received and entered into the case record.
Claims 1 and 2 are amended.
Claims 1-2 are pending in the application and examined on the merits.

	
Claim Objections
Claims 1 and 2 objected to because of the following informalities:  
The numbering of cellular functions is not sequential as it recites (i) and then (iii), instead of (i) and (ii).
Additionally, the amended limitation of Claim 1 regarding the temperature essentially repeats the information already provided during the last wherein clause in regards to the transition being at a range of 0 degrees Celsius to 37 degrees Celsius. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 2 recite a new limitation wherein “cell count of a cell population of CD34 umbilical cord blood cells“ is an enhanced “cellular function.” However, the specification does not provide for “cell count” as a cellular function as examples of “cellular function” are not stated in the specification.
Applicant is advised to revise the claims so that cellular function is deleted and recite the claim as a method of culturing cells wherein NO production and cell count are increased or “enhanced” as this is supported by the specification and examples.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the cells comprise mononuclear cells isolated from peripheral blood, bone marrow or umbilical cord blood” however, later in the claim and in claim 2, “(iii) cell count of a cell population of CD34 umbilical cord blood mononuclear cells (UMBMNCs)” as an enhanced cellular function, rendering the metes and bounds of the invention unclear, as the resulting enhanced cellular function is only directed towards UCBMNCs when the cells claimed can be peripheral blood, umbilical cord blood or bone marrow mononuclear cells.
Claim 2 recites “wherein the cellular functions include at least two” of a list that only states (i) and (iii). This renders the metes and bound of the invention unclear as “at least two” would indicate more than two options.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sankaranarayanan et al. (2013. Journal of Stem Cells 8(2): 99-103) as evidenced by Takao et al. (Interventional Neuroradiology 12 (Suppl 1): 154-157, 2006) in view of Bakos et al. (2005. Proceedings of the 9th European Symposium on Life Sciences Research in Space), Siamwala et al. (IDS Reference filed 12/28/2021), and Fan et al. (2005. Neuroscience Letters 380: 322-325)
Sankaranarayanan et al. teaches a method of embedding BM-MNC in thermoreversible sol-gel material of TGP (p. 99) TGP is purely inert synthetic material which does not alter the gene expression profiles or other characteristics of the cells cultured in it. Various animal studies have proven TGP to be safe for implantation with bone marrow stem cells, chondrocytes, hepatocytes, and corneal limbal stem cells (p. 102). The cells were seeded into TGP before the gel solidified (p. 101, 1st paragraph), therefore the TGP was aqueous when the cells were embedded into the polymer. As evidenced by Takao et al., TGP solidifies at 20 degrees Celsius (p. 154, 2nd column) and therefore the gelation temperature is between 0 and 37 degrees Celsius.
Sankaranarayanan et al. does not teach subjecting the cells to microgravity.
Bakos et al. teaches that microgravity influences the cytokine production of PBMNC. The study found that microgravity significantly enhanced level of all investigated cytokines and affects the production of different intercellular signal molecules and modulates thereby immune cell function (Abstract).  The cytokines increased were IFN-y, IL-12, and TNF-alpha (Abstract).
It would have been obvious to one of ordinary skill in the art to take the embedded MNCs in the thermoreversible sol-gel as taught by Sankaranarayanan et al. and subject the MNCs to microgravity culture conditions and enhance the cellular function as taught by Bakos et al. with a reasonable expectation of success. An artisan would be motivated to subject the sol-gel composition comprising immunocytes to microgravity as it increases cytokines such as were IFN-y, IL-12, and TNF-alpha (Abstract). These cytokines play a pivotal role in enhancing innate and adaptive immunity (p. 1, 3rd paragraph), and furthermore stimulates proliferation of activated natural killer (NK) and T cells, and enhances interferon-gamma regulating lymphocyte and macrophage function (p. 2, 2nd column). Additionally, it would have been obvious to utilize umbilical cord blood mononuclear cells in place of MNC cells isolated from peripheral blood in Bakos et al. or Sankaranarayanan et al. with a reasonable expectation of success. Cord blood is a known equivalent source of mononuclear cell to peripheral blood as well as bone marrow. Additionally, bone marrow derived cells are not always available and accessible and umbilical cord blood mononuclear cells express higher level mRNA of five main neurotrophic factors than PBMNCs (Fan et al.; p. 322, Abstract), making them a desirable MNC source alternative. 
Regarding the limitations of cellular functions in claims 1 and 2, Siamwala et al. shows that cells subjected to microgravity inherently produce more nitric oxide as it induces the iNOS pathway (Abstract). Additionally, as each and every method step has been taught by the combination of references in the above 103, the same predictable results of enhanced cellular function would be obtained and thus the cell count of CD34+ UMBMNCs would be influenced in the same manner as claimed.
Therefore the invention would have been obvious to one of ordinary skill in the art.

Response to Arguments
Applicant’s arguments filed on 08/16/2022 with respect to the 112(a) rejections have been fully considered and are persuasive in light of the amendments made to Claim 1, the 112(a) rejection has been withdrawn.
Applicant’s arguments filed on 08/16/2022 with respect to the 103 rejections have been fully considered and the rejections have been modified in light of the newly amended claims to address new limitations not previously recited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        


/TAEYOON KIM/Primary Examiner, Art Unit 1632